OFFlCE OF THE ATTORNEY GENERAL OF   TEXAS

                AUSTIN
EoaorableT4s c. Hag, Fags 3


            ‘fn riew or the hot t&at tas Coaptrollarha6
       fU7186d tltl*departmnt h, till not aooept our pa ,$oll
       wbrre mom tha8 000 oks, 1u 9188*6 lgsdnrt a 8,&,.
       ia68 of f~pp~~p~i~ti~a8~4 i8 V~OV 0f th8 ra0t t a3
       bu moa8uaFy to lay off nay of our sqploysr tt ml& 8
       ooaatruotba I8 plaaed on our r;qropriatlon,  f wouU
       lp p r uo ir  te
                  ycut i8uledLRL4attantloain ToQl~lngto tbie
       Fsywrt."




                                               rot the Yaarr mung
                                            Ay9&Sl*          Axrl            =,
           AuOl~     - (c&oo~    bari8
            at rcot to uxor8d UslaFy
            -4)
          Supenirirg     Mdatant        300.00 aoath        3‘400.00       3,600‘00
          Supsnislag     a8sirteat             so0 acnth    3,600.00       s,two.oo
          Supenisi.      MS%8tent (‘k
                                    .Ot3o~atb  I 3,600,OO                  3,60&00
          3fmlorA83 stant ($a76&0 mcoth)......   3,300.OO                  3,300.cKt
          senior M8lrtent(j875.00 sooth).‘*...3,300.00                     3,300*00
          Sentor Mrirtant                        3,300.00                  3,300.00
          3amt-38alorAralutaat                   3,000.00                  3,000.OO
          Seal+eaiar kmfutunt                    3,000&O                   3,000.W
          .sonl-sunior                           3,000.OO                  3,OW.OO
          See-funlor                             ~&OO.~                    &,iKM.~




              We wderstanb that tha qwrtion with wbioh Ou am
coaaarned 1s w&other the state Aadltor has the autheSI ty to
URp~oy 80s. than om pereon at thm @‘a6 tire            to ill    an or taa
   rltloam provided    for La t&a section or tha appsoprirtI oa biu
r eNhibd0re                #e bullme t&t thir question au& bo
88#WM’Ud143              the f8Ot8 SUktiw     t0 tb     )SO~S diM
0r tba butiur     or your orfm     rntl8l80 ia rier or tha
vhicti   your orriao bar boao operated    in the iart.        se bsllevwthat
iP   18 proper   to   prsmce   Pat   the   Luglulature     lntondod    W    pro50
~OUS atriee TV bs opmd4   la tha aest &floisnt ~~LILM? pOs8%ble,
tithls the 1tritaUons of the appm riatiooraada, uld tbat th0
iagirlatrurbab Ln ah& the namer PR whluh four offLo* had bees
opsFate4 ln the part.
Rowrabla   Tea   c.   rln6,   Pw   8




                                       COMMll-tlCE